Citation Nr: 1038044	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for bilateral hearing loss.

2.  Whether there is new and material evidence to reopen a claim 
for service connection for a vision disorder.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 







INTRODUCTION

The Veteran had active military service from February to June 
1977 and from February to October 2003.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2009, the Board remanded these claims for additional 
development and consideration.  The requested development has 
been completed and the claims are again before the Board. 

In this decision the Board is reopening both claims on the basis 
of new and material evidence.  But the Board is then remanding 
the claims to the RO, again via the AMC, for still further 
development - specifically, to have the Veteran undergo VA 
compensation examinations for medical nexus opinions concerning 
the etiology of his bilateral hearing loss and vision disorders.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision initially 
considered and denied service connection for bilateral hearing 
loss on the grounds this condition was not shown in service and 
his hearing, according to a VA audio examination, was within 
normal limits.  Therefore, the RO determined that the Veteran did 
not have bilateral hearing loss according to 38 C.F.R. § 3.385.  

2.  Some of the additional evidence submitted since that 
September 2004 decision, however, is not cumulative or redundant 
of the evidence already considered in that prior decision and 
relates to an unestablished fact needed to substantiate the 
claim.



3.  Similarly, an unappealed September 2004 rating decision 
initially considered and denied service connection for a vision 
disorder on the alternative grounds this condition was not shown 
in service or was currently diagnosed.  Additionally, the Veteran 
failed to appear at a VA compensation examination to determine 
whether he currently had a vision disorder.  

4.  Some of the additional evidence submitted since that 
September 2004 decision, however, is not cumulative or redundant 
of the evidence already considered in that prior decision and 
relates to an unestablished fact needed to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  The RO's September 2004 rating decision denying service 
connection for bilateral hearing loss and vision disorder 
is final and binding on the Veteran based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).

2.  But new and material evidence has been received since that 
decision to reopen these claims for service connection for 
bilateral hearing loss and vision disorder.  38 U.S.C.A. §§ 5107, 
5108; 38 C.F.R. §§ 3.102, 3.156, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

For a petition to reopen a previously denied unappealed claim, 
this VCAA notice must:  (1) notify the Veteran of the evidence 
and information necessary to reopen the claim (i.e., by 
describing what is meant by new and material evidence); 
(2) identify what specific evidence is required to substantiate 
the element or elements needed for service connection that were 
found insufficient in the prior denial of this claim on the 
merits; and (3) provide general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA's 
Office of General Counsel issued informal guidance interpreting 
Kent as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis of 
the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).

These VCAA notice requirements apply to all five elements of a 
claim, including concerning the downstream disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, this VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

Here, since the Board is reopening the claims on the basis of new 
and material evidence, the Board need not determine whether there 
has been compliance with Kent because the claim is being 
reopened, regardless, so the holding in Kent is ultimately 
inconsequential.  38 C.F.R. § 20.1102.  Moreover, the Board is 
temporarily deferring consideration of whether there has been 
compliance with the other notice-and-duty-to-assist provisions of 
the VCAA pending completion of the additional development of the 
claim on remand.  This determination is better made once this 
additional remand development is completed.

II.  Whether there is New and Material Evidence to Reopen the 
Claims

The RO initially considered and denied the Veteran's claims for 
service connection for bilateral hearing loss and a vision 
disorder in September 2004.  In denying the claim for service 
connection for bilateral hearing loss in that initial decision, 
the RO determined that the Veteran's STRs failed to note any 
hearing impairment in service.  Additionally, the RO stated that 
the Veteran's VA audiological examination from April 2004 failed 
to illustrate any current hearing loss according to VA 
regulations.  Furthermore, concerning the Veteran's claim for 
service connection for a vision disorder, the RO determined that 
the evidence of record failed to indicate the existence of a 
current disorder, and that the Veteran failed to appear at the 
scheduled August 2004 VA compensation examination to determine 
whether he currently has a vision disorder.  The RO sent the 
Veteran a letter later in September 2004 notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and when not appealed, that decision became final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in July 2006.  
Therefore, the amended regulations with respect to new and 
material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen, as here, 
filed on or after August 29, 2001.

The RO has since, in two rating decisions issued in February 
2007, reopened the Veteran's claims and denied them on the 
merits.  Concerning the claim for bilateral hearing loss, the RO 
noted the Veteran submitted an audiogram showing bilateral 
hearing loss, but still did not establish that the bilateral 
hearing loss was attributable to his military service.  
Similarly, the RO conceded that the Veteran had submitted a June 
2003 STR showing myopia and presbyopia.  Additionally, a STR from 
January 1993 noted right eye pain for 24 hours but no resultant 
diagnosis.  The RO denied service connection on the grounds that 
myopia and presbyopia are considered congenital or developmental 
defects for which service connection is not warranted.  
Therefore, the RO's February 2, 2007 decision marks the starting 
point for determining whether there is new and material evidence 
to reopen the claim.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

When determining whether a claim should be reopened, the Board 
performs a two-step analysis.  The first step is to determine 
whether the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be probative as 
to each element that was a specified basis for the last 
disallowance.  Evans, at 284.  Similarly, in Hodge, 115 F.3d 
at 1363, the Federal Circuit Court held that evidence may be 
considered new and material if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant the claim.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This presumption only 
applies when making a determination as to whether the evidence is 
new and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as it 
relates to the merits of the claim.  Essentially, the presumption 
of credibility "dissolves" once the claim is reopened and 
decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

The February 2007 rating decision at issue in this appeal granted 
the petition to reopen the claims but denied the claims on the 
merits.  Regardless, the Board must also make this threshold 
preliminary determination on the issue of new and material 
evidence, before proceeding further, because this initial 
determination affects the Board's jurisdiction to adjudicate the 
underlying claims on the merits on a de novo basis.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 
4, 1992).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in this regard is irrelevant.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

Since the RO's September 2004 decision denying the original 
claims, and especially after filing a petition to reopen these 
claims in July 2006, the Veteran submitted additional evidence 
suggesting that he does in fact have bilateral hearing loss and a 
vision disorder, which may date back to his military service.  
First, concerning his claim for bilateral hearing loss, the 
Veteran submitted audiograms from April, May, and September 2006 
showing an increase in the Veteran's auditory thresholds, 
particularly in his left ear.  Additionally, a private treatment 
record dated November 2006 from Dr. M.R. shows that the Veteran 
suffers from moderate hearing loss in his left ear and also lists 
his exposure to artillery noises from 1990 to 2003.  Finally, VA 
treatment records from March to September 2008 list sensorineural 
hearing loss of combined types on his current problems list.  

Turning to his claim for a vision disorder, the Veteran submitted 
STRs from January to June 2003 showing the Veteran complained of 
right eye pain, however, he was not diagnosed with a disorder.  
Additionally, a private treatment record dated June 2003 from Dr. 
J.C. lists seasonal allergies, dry eyes, myopia and presbyopia. 

Hence, after reviewing the evidence of record, the Veteran now 
currently has diagnoses of hearing loss and a vision disorder.  
While the February 2007 rating decision denied the claims on the 
basis that there was no evidence of a nexus between the disorders 
and the Veteran's military service, there is some indication that 
the Veteran's hearing loss may be attributable to his exposure to 
noise while in the military, as noted in the private treatment 
record from Dr. M.R.  Additionally, the January 1993 STR shows 
the Veteran was at least treated for a vision disorder while in 
service.  And, as explained, the credibility of this additional 
evidence is presumed - albeit for the limited purpose of 
determining whether this evidence is new and material.  Justus, 3 
Vet. App. 510, 513 (1992).  And since, unlike when the RO 
initially considered and denied the claims in September 2004, 
there are now current diagnoses for the claimed disorders and 
some competent medical nexus evidence suggesting the Veteran's 
claimed disorders may indeed date back to his military service, 
this additional evidence is new and material and, thus, reason to 
reopen the claim.  As the Court explained in Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient 
reopen a claim if it contributes to a more complete picture of 
the circumstances surrounding the origin of the disability at 
issue, even where this additional evidence is not enough to 
convince the Board to grant the claim.

This finding of new and material evidence, however, does not mean 
the claims ultimately will be granted, only that it is deserving 
of further consideration on its underlying merits.  So to this 
extent, and this extent only, the appeal is being granted subject 
to the further development of these claims on remand.







ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for bilateral hearing loss is 
reopened.  

New and material evidence having been received, the Veteran's 
claim for service connection for a vision disorder is reopened.  


REMAND

Before addressing these claims on the underlying merits, the 
Board finds that additional development of the evidence is 
required.

Additional VA compensation examination and medical nexus opinions 
are needed to determine the nature and etiology of the Veteran's 
bilateral hearing loss and vision disorder, specifically in terms 
of whether they are attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. 
§ 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).

The Veteran previously was provided a VA audiological examination 
in April 2004 to determine whether he had hearing loss according 
to VA regulations.  As already determined, at that time the 
Veteran did not have bilateral hearing loss as required for VA 
purposes.  However, since that time, there is some indication his 
hearing has worsened and he must be reexamined to determine 
whether he may now have hearing loss as contemplated by 38 C.F.R. 
§ 3.385.  

Additionally, the Veteran submitted the June 2003 treatment 
record from Dr. J.C. showing the existence of seasonal allergies, 
dry eyes, myopia and presbyopia.  The RO determined that myopia 
and presbyopia are congenital or developmental defects and, thus, 
not entitled to service connection.  However, the assessment of 
dry eyes may indicate the existence of a vision disorder for 
which service connection may be granted.  As such, the Veteran 
must be provided with a VA compensation examination to determine 
whether the Veteran has an eye disorder manifested by dry eyes or 
other eye disorder, and whether it may be attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
compensation examination to first, determine 
whether the Veteran has hearing loss in 
accordance with VA regulations.  According to 
VA standards, impaired hearing will only be 
considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at 
least three of these frequencies are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

If the Veteran does have hearing loss pursuant 
to 38 C.F.R. § 3.385, the examiner is then 
asked to provide a medical nexus opinion 
concerning the likelihood (very likely, as 
likely as not, or unlikely) that any current 
hearing loss is attributable to his military 
service.  

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.  

The term "as likely as not" 
(50 percent/greater probability) does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both 
for and against a conclusion such as causation 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as it 
is to find against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the record.

2.  Additionally, the Veteran must also be 
scheduled for a VA compensation examination to 
determine whether the Veteran has an eye 
disorder manifested by dry eyes or other eye 
disability.  

If the examiner determines the Veteran 
currently has a vision disorder, he/she is 
asked to provide a medical nexus opinion 
concerning the likelihood (very likely, as 
likely as not, or unlikely) that any current 
vision disorder is attributable to his military 
service.  

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.  

The term "as likely as not" 
(50 percent/greater probability) does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both 
for and against a conclusion such as causation 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as it 
is to find against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the record.

3.  The RO/AMC should read the medical opinions 
obtained to ensure that the remand directives 
have been accomplished, and should return the 
case to the examiner if all of the questions 
posed are not answered.  

4.  Then readjudicate the claims for service 
connection on a de novo basis, in light of the 
additional evidence.  If these claims are not 
granted to the Veteran's satisfaction, send him 
a supplemental statement of the case (SSOC) 
and give him an opportunity to submit 
additional evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of the claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


